Exhibit 10.1

 

AGREEMENT FOR ACQUISITION OF WARRANTS

 

THIS AGREEMENT FOR ACQUSIITION OF WARRANTS AGREEMENT (the “Agreement”) is dated
as of December 8, 2017 between Sean Folkson (“Consultant”) and Nightfood
Holdings Inc., a Nevada corporation (“Company”).

 

WHEREAS, the Consultant has been accruing Consulting Fees (“Fees”) with the
Company for several years;

 

WHEREAS, the Consultant desires a larger equity position in the Company;

 

WHEREAS, the Company does not have funds to significantly reduce the balance of
the accrued consulting fees;

  

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Company and the Lender agree as
follows:

 

1.           Conversion of Accrued Salary. The Consultant and the Company have
agreed that the Consultant will acquire Warrants to acquire up to 80,000
additional shares of NGTF stock at a strike price of $.20, and with a term of
three (3) years from the date of this agreement. The Consultant is acquiring
these Warrants at a cost of $.15 per warrant, which will result in a reduction
in the accrued consulting fees due consultant by $12,000. The Warrants include a
provision for cashless exercise. The pricing of the warrant purchase and the
warrant exercise price were both determined with reference to the current market
price of the Company’s common stock of approximately $.15 as of the date of this
agreement.

 

2.           Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the party determined not to have prevailed for his or its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

COMPANY

 

Nightfood Holdings Inc.           /s/ Sean Folkson     By: Sean Folkson     Its:
CEO    

 

CONSULTANT

      Sean Folkson:           /s/ Sean Folkson        



 

 

 



 

 

 

